DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 9/29/2021, claims 1, 3, 5, 22, 24 and 26 have been amended, and claims 2, 9-21 and 23 are canceled. Claims 1, 3-8, 22 and 24-29 are pending examination and
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 22 and 24-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 22 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the chest valve" in line 16.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the limitation “a chest fluid valve” in line 7 is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8, 22, 24, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sakezles et al. (U.S. Patent Application Publication 2017/0011655), hereinafter Sakezles, in view of Cowperthwait et al. (U.S. Patent Application Publication 2017/0372639), hereinafter Cowperthwait.
Regarding claims 1 and 22, Sakezles discloses a patient simulator/method (Abstract), comprising: 
a simulated thoracic site configured for insertion of a chest tube thereinto, or therethrough, to facilitate a simulated thoracostomy procedure (¶0044 discusses the system allows for an insertion of 
a chest fluid reservoir configured to communicate simulated pleural fluid to the chest tube after  insertion of the chest tube into, or through, the simulated thoracic site (¶0058: system contains a syringe system 40 and 31 which are used to fill the bladder, 16 which simulates the pleural space with fluid, and that the system is able to vent the pleural space using the needle insertion to remove the fluid).
Sakezles teaches communicating simulated pleural fluid to the chest tube after insertion of the chest tube (see supra) but does not explicitly discloses that communicating in response to the insertion of the chest tube; a chest fluid valve including a first port in fluid communication, via a first flow path, with the simulated thoracic site, and a second port in fluid communication, via a second flow path, with the chest fluid reservoir; wherein the chest fluid valve is actuable between: a first configuration, in which the first port is in fluid communication with the second port, and a second configuration, in which the first port is not in fluid communication with the second port; and wherein, in the first configuration, the chest valve is adapted to permit communication of the simulated pleural fluid from the chest fluid reservoir to the chest tube, via the first and second ports and the first and second flow paths, in response to insertion of the chest tube into, or through, the simulated thoracic site.
Cowperthwait teaches medical treatment simulation devices (Abstract) comprising 
communicating simulated pleural fluid to the chest tube in response to the insertion of the chest tube (¶0096: “Processor 360 is coupled to sensor 340.  Processor 360 is configured to detect when the catheter has been inserted into tube 320 beyond the predetermined threshold (e.g., the force or distance thresholds described above).  Processor 360 is further configured to actuate valve 350 to allow fluid out of reservoir 330 and into the catheter when processor 360 detects insertion of the catheter beyond the predetermined threshold, as described above.”); 

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the patient simulator in Sakezles by adding the customizable features as taught in Cowperthwait in order to “correct treatment errors that the care provider may otherwise struggled to detect during the simulated treatment … [and] desirably improve the ability of medical care providers to comfortably and effectively treat patients.” (¶0029 of Cowperthwait).

Regarding claims 3 and 24, the combination of Sakezles and Cowperthwait further teaches a chest tube sensor configured to detect insertion of the chest tube into, or through, the simulated thoracic site (Cowperthwait teaches the sensor 340; ¶0089: “Sensor 340 is operable to detect insertion of the catheter.  Sensor 340 communicates with processor 360 to determine when the catheter has been inserted beyond a predetermined threshold.”).

Regarding claims 4 and 25, the combination of Sakezles and Cowperthwait further teaches a microprocessor configured to actuate the chest fluid valve to the first configuration based on the detecting of the insertion of the chest tube into, or through, the simulated thoracic site by the chest tube sensor (Cowperthwait theaches the processor 360; ¶0096: “Processor 360 is coupled to sensor 340.  Processor 360 is configured to detect when the catheter has been inserted into tube 320 beyond the predetermined threshold (e.g., the force or distance thresholds described above).  Processor 360 is further configured to actuate valve 350 to allow fluid out of reservoir 330 and into the catheter when processor 360 detects insertion of the catheter beyond the predetermined threshold, as described above.”).

Regarding claims 6 and 27, Sakezles further teaches the chest fluid reservoir comprises: an expandable vessel in fluid communication, via the second flow path, with the second port of the chest fluid valve, the expandable vessel being actuable between a fully-collapsed state and a fully-expanded state; and a biasing member configured to bias the expandable vessel towards the fully- collapsed state to facilitate the communication of the simulated pleural fluid to the simulated thoracic site (¶0058: “The bladder 16 may be a removable, hollow structure or pouch.  As mentioned previously, the exterior of the bladder may simulate a pleura and the empty cavity within the bladder may simulate a pleural space.  The bladder 16 may have a roughly cuboid shape.  The bladder is adapted to receive and hold contents, such as liquids, fluids, and/or air using means known in the art for filling hollow structures.  One example means for the bladder 16 to receive liquids is via injection of fluid(s) from syringe 40 via a tubular member 31 and stopcock 36 engaged with an opening (not shown) in the bladder 16.  Other means for introducing fluid(s) into the bladder are known in the art and contemplated herein.  Also, the means for introducing fluid(s) into the bladder may be located on other parts of the bladder 16, not just 

Regarding claims 7 and 28, Sakezles further teaches that the simulated thoracic site comprises a support housing and an insert that is detachably connectable to the support housing (see Fig. 1 the base, 14 which is read as the support housing, and the insert, 12 being the ribs, ¶0044 discusses how the ribs, 12 can be removed from the device).

Regarding claims 8 and 29, Sakezles further teaches the insert comprises one, or a combination, of the following: a simulated skin layer, a simulated adipose tissue layer, a simulated ribs layer, a simulated endothoracic fascia layer, and/or a pleura cavity layer (¶0044 discussing the simulated ribs, 12 contains simulated fat, or adipose tissue, the simulated ribs, 12 contains simulated fat, or adipose tissue, the bladder, 16 contains a portion which will contain a simulated pleural space).

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakezles in view of Cowperthwait as applied to claims 1 and 22 above, in further view of Lindkvist (U.S. Patent Application Publication 2018/0374390).

Lindkvist teaches, “wherein the chest fluid valve further includes a third port with which the second port is in fluid communication when the chest fluid valve is in the second configuration (para. 40 discusses the system containing a three-way valve which can be set to have fluid flow from the reservoir to the syringe or also the opposite way); and wherein the third port is in fluid communication, via a third flow path (para. 64 the three-way valve is set in order to fill the reservoir of the excess fluid), with a filling port so that the chest fluid reservoir is replenishable via at least the filling port and the second and third flow paths when the chest fluid valve is in the second configuration (para. 64 the three-way valve is set in order to fill the reservoir of the excess fluid).”  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the port being a three-way valve, as taught by Lindkvist, with the modified thoracic model disclosed by Sakezles, for the purpose of creating a thoracic training system which allows the fluid reservoir to be refilled with the simulated fluid in order to allow for the reuse of fluid in further testing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715